internal_revenue_service department of uniform issue list no washington dc contact person telephone number in reference to t ep ra t4 date jul -6 20ae legend state a employer m plan x plan y group b employees group c employees statute t ladies and gentlemen this letter is in reply to a request for a letter date as supplemented by submissions ruling dated july of made on behalf of employer m concerning the federal tax treatment of certain contributions made to plan x and plan y under sec_414 of the internal_revenue_code code november and date 4e you have submitted the following facts and representations employer m is an instrumentality of state a providing public educational_services employer m's group b employees are participants in plan x plan x was established in accordance with the provisions of statute t and isa governmental_plan within the meaning of sec_414 of the code plan x is intended to meet the requirements of sec_401 of the code and the related trust forming part of plan x is intended to be exempt from taxation under sec_501 the code plan x has a favorable determination_letter a contributory defined_benefit_plan of group b employees are required to contribute a certain percentage of their compensation to plan x the current mandatory employee contributions to plan x are picked up under sec_414 letter_ruling dated date the contributions are separately accounted for and are held in individual member accounts of the code based on a private pursuant to terms set forth in statute t plan x also permits the purchase of additional service_credit by its employee members for service previously performed when the employee was not a contributing member of plan x eg military service out-of-state public service exempted service student or service as a teacher at a private educational_institution or service for which the employee has previously received a refund of plan x contributions in order to purchase additional service_credit an employee must pay into plan x the amount depends upon the type of credit being purchased in some cases it is equal to the contributions the employee would have made had the employee been a contributing member for the years of credit being purchased plus interest purchase of additional service_credit may be done by payroll deduction adopting a plan x tax-deferred all purchases of additional retirement service_credit were made on under plan x made prior to september an after-tax basis employer m proposes to pick up the additional employee contributions made through payroll deduction installment payments employer m passed a resolution on june payroll deduction plan providing that additional service_credit may be purchased under the installment_method on a pre-tax basis only after the completion of a binding irrevocable payroll deduction authorization form by the employee and employer m employee contributions made pursuant to an irrevocable payroll deduction authorization will be picked up and paid_by employer m and the employee will have no option of receiving the picked-up contributions directly further the employee will waive all rights to terminate the election also employer m's group c employees are participants in plan y plan y was established pursuant to the provisions of statute t and is a governmental_plan within the meaning of sec_414 of the code plan y is a contributory defined_benefit_plan intended to meet the requirements of sec_401 of the code and the related trust of plan y is intended to be exempt from taxation under sec_501 of the code plan y has received a favorable determination_letter all group c employees are required to contribute a certain percentage of their compensation to plan y the current mandatory employee contributions to plan y are picked up by employer m based on private letter rulings dated date and february contributions are separately accounted for and held in individual member accounts the pursuant to the terms set forth in statute t plan y also permits the purchase of additional service_credit by its employee members for service previously performed when the employee was not a contributing member of plan y eg military service out-of-state public service federal civilian service exempted service student or unpaid leave of absence or service for which the employee has previously received a refund of plan y contributions ae -6-2000389036 in order to purchase additional service_credit an employee must pay into plan y the amount depends upon the type of credit being purchased in some cases it is equal to the contributions the employee would have made had the employee been a contributing member for the years of credit being purchased plus interest currently all purchases of additional retirement adopting a plan y tax-deferred payroll service_credit under plan y are being made on an after-tax basis employer m proposes to pick up the additional employee contributions made through payroll deduction installment payments employer m passed a resolution on june deduction plan providing that additional service_credit may be purchased under the installment_method on a pre-tax basis only after the completion of a binding irrevocable payroll deduction authorization form by group c employees employee contributions made pursuant to an irrevocable payroll deduction authorization will he picked up and paid_by employer m and the employee will have no option of receiving the picked-up contributions directly the employee will waive all rights to terminate the election amounts deducted from employees' compensation and used to purchase additional retirement service_credit will not be available for withdrawal from either plan x or plan y until the employees termination of employment also employees who do not elect to purchase additional service credits on a pre-tax payroll deduction pick up basis may make after-tax purchases of additional service credits by payroll deduction partial payment or lump sum payment they can do so as in the past by making a revocable election to purchase additional service credits based on the aforementioned facts and representations you have requested the following rulings with respect to the purchase of additional service_credit under plan x or plan y i that no part of the contributions picked up by employer m as the employer of the employees included in plan x or plan y be considered as gross_income to the employees for federal_income_tax treatment until such time as they are distributed to the employees oe that the contributions picked up by the salary reduction by means of the irrevocable payroll deduction authorization form though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that the contributions picked up by employer m will not constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees db - revrul_81_35 1981_1_cb_255 and revenue provide guidance as to ruling c b whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer the employee in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case the amounts deducted by employer m from of the code the provisions of group b and group c employees compensation and contributed to plan x and plan y respectively for the purchase of additional retirement service_credit in accordance with the irrevocable payroll deduction authorization form described above will qualify as picked-up contributions within the meaning of sec_414 the above resolution adopted by employer m on june meet the requirements of revrul_81_35 and rev_rul by providing that the amounts withheld through payroll deduction are designated as being picked up by employer m and paid on behalf of the employees and in lieu of contributions by the employees and that no employee will have the option of receiving the contribution directly instead of having it contributed to plan x or plan y pursuant to the terms of the irrevocable payroll deduction authorization form a group b or group c employee can not terminate the deduction unless all of the service_credit has been purchased by payroll deduction or employment terminates further the irrevocable payroll deduction authorization form will be implemented so as to specify the designated pick up contributions as such before the period to which such contributions relate accordingly with respect to the purchase of additional service_credit under plan x or plan y we conclude that no part of the contributions picked up by employer m as the employer of the employees included in plan x or plan y will be considered as gross_income to the employees for federal_income_tax treatment until such time as they are distributed to the employees the contributions picked up by the salary reduction by means of the irrevocable payroll deduction authorization form though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes the contributions picked up by employer m will not constitute wages from which federal_income_tax must be withheld these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the latest of the above resolution by employer m or the date it into effect or appropriate irrevocable payroll deduction authorization form or the date the form has been signed by the parties b the later of the effective date of the the later of the date of adoption of is put a these rulings are based on the assumption that plan xx and plan y meet the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code -e8- this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ttn fedele sr john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice ccs
